This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   U.S. BANK NATIONAL ASSOCIATION,
 3   AS TRUSTEE, SUCCESSOR IN
 4   INTEREST TO WACHOVIA BANK,
 5   NATIONAL ASSOCIATION, AS TRUSTEE
 6   FOR GSMPS MORTGAGE LOAN
 7   TRUST 2005-RP3

 8          Plaintiff-Appellee,

 9 v.                                                            NO. A-1-CA-36992

10 MELANIE K. SANCHEZ,

11          Defendant-Appellant,

12 and

13 MARTIN D. SANCHEZ,

14          Defendant.

15 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
16 Cindy M. Mercer, District Judge

17 Snell & Wilmer L.L.P.
18 Jeanne Yvonne Sohn
19 Albuquerque, NM.

20   McCarthy & Holthus, LLP
21   Steven J. Lucero
22   Karen Howden Weaver
23   Albuquerque, NM
 1 for Appellee


 2 Melanie K. Sanchez
 3 Los Lunas, NM

 4 Pro Se Appellant

 5 Mart. D. Sanchez
 6 Los Lunas, NM

 7 Pro Se Defendant

 8                           MEMORANDUM OPINION

 9 VANZI, Chief Judge.

10   {1}   Summary affirmance was proposed for the reasons stated in the notice of

11 proposed summary disposition. No memorandum opposing summary affirmance has

12 been filed and the time for doing so has expired.

13   {2}   AFFIRMED.

14   {3}   IT IS SO ORDERED.


15                                        _______________________________
16                                        LINDA M. VANZI, Chief Judge


17 WE CONCUR:


18 _________________________________
19 J. MILES HANISEE, Judge

                                            2
1 _________________________________
2 STEPHEN G. FRENCH, Judge




                                  3